Citation Nr: 0631369	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  04-28 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been has been 
obtained to reopen the previously denied claim of entitlement 
to service connection for a low back disability.

2.  Entitlement to service connection for residuals of a cold 
injury of both feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel



INTRODUCTION

The veteran served on active duty service from November 1977 
to September 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Houston, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO). 


FINDINGS OF FACT

1.	The RO denied entitlement to service connection for a 
low back condition in a May 1996 rating decision. The veteran 
was notified of that decision and of his appellate rights, 
but did not appeal the denial.

2.	Evidence obtained since the time of the May 1996 rating 
decision denying service connection for a low back condition 
does not, by itself or when considered with previous evidence 
of record, relate to an unestablished fact necessary to 
substantiate the claim.

3.	A cold injury of the feet was not present in service or 
manifested for many years thereafter, and no current 
residuals of such an injury are shown to be otherwise related 
to service.


CONCLUSIONS OF LAW

1.	The May 1996 rating decision denying entitlement to 
service connection for a low back condition is final.  38 
U.S.C.A. § 7105 (West 2002).

2.	New and material evidence to reopen the claim for 
service connection for a low back condition has not been 
submitted. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

2.	Residuals of a cold injury of the feet were not incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).   

VA has made all reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in June 
2004, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Board finds that the veteran was fully notified of the 
need to give to VA any evidence pertaining to his claim.  The 
June 2004 letter advised the veteran to send additional 
information or evidence within 60 days of the date of the 
letter.  The veteran was also advised to let VA know if there 
is evidence or information that he thought would help support 
his claim.  

Further, the notice informed the veteran of what constitutes 
new and material evidence.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Based on the May 1996 rating decision, the 
veteran was advised to submit evidence demonstrating a 
chronic condition of a low back condition in service and that 
the current condition was due to such condition in service.  

Although notice fully complying with the provisions of the 
VCAA was provided to the veteran in June 2004 after the 
rating decision, the Board finds that the veteran has not 
been prejudiced thereby.   The veteran did receive proper 
VCAA notice prior to the certification of the claim to the 
Board.   The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to the VA notice.  The RO effectively reviewed and 
readjudicated the claim.  Therefore, the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available service and VA medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(2), (3). For the reasons set forth above, and 
given the facts of this case, the Board finds that no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the veteran.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. 473.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds that this constitutes harmless error.  


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of  a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  That an injury or disease 
occurred in service alone is not enough; there must be a 
chronic disability resulting from that injury.  See 38 C.F.R. 
§ 3.303.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).


Analysis

Residuals of a Cold Injury of the Feet

The veteran has contended that he developed a cold injury of 
the feet when he was stationed in Germany during service. In 
reaching its decision, the Board has taken into account all 
of the evidence of record, to include the veteran's service 
medical records and VA clinical records.  

Service medical records are silent for any references to the 
veteran having a cold injury of the feet.  Service medical 
records show that the veteran had foot fungus, but not a cold 
injury of the feet.  The Board does note that the veteran 
indicated in his August 1979 report of medical history that 
he had had skin disease, but did not note cold injury of the 
feet.  The veteran stated that he was in good health.  Also, 
in his August 1979 separation examination, clinical 
evaluations for the feet and skin were normal and the veteran 
again stated that he was in good health.  There was no 
mention of cold injury of the feet.  VA clinical records 
disclose that the veteran began to receive treatment for a 
foot condition in 1994, approximately fifteen years after his 
separation from military service.  VA clinical records also 
indicate that the veteran received treatment for foot pains, 
tinea, bunions, and foot deformity.  None of the veteran's 
medical records contain any competent medical opinion that 
this cold feet injury is etiologically related to his active-
duty service.  

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
However, in the present case an examination is not required 
as the evidence does not contain competent lay or medical 
evidence that indicates the claimed disability or symptoms 
may be associated with the established event, injury, or 
disease in service.

Finally, the Board notes that the veteran's assertions are 
insufficient to support a grant of service connection.  The 
Board does acknowledge VA clinical records referencing the 
veteran's current cold injury of both feet to active-duty 
service.  However, this is not a medical opinion as to 
causation of the veteran's foot condition, but rather a 
medical history provided by the veteran.  It is undisputed 
that a lay person is competent to offer evidence as to facts 
within his personal knowledge, such as the occurrence of an 
in-service injury, or symptoms.  However, given the evidence 
of record, the Board finds that the veteran's assertions are 
insufficient to establish a relationship between his service 
and current disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992) (Laypersons are not competent to offer 
medical opinions).  Consequently, the veteran's claim must be 
denied.

Accordingly, the Board concludes that here was no 
relationship between the veteran's military service and his 
subsequent development of residuals of a cold injury of the 
feet.  The evidence is not so evenly balanced that here is 
doubt as to any material issue.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107, 7104; 38 C.F.R. §§ 3.102, 3.303, 3.304.

New and Material Evidence - Low Back Condition

In May 1996, the RO denied service connection for lower back 
pain, finding that there was no evidence of such a disorder 
having its origin in service.  The RO noted that on his 
separation physical exam, the veteran stated that he had no 
physical problems at the time.  The RO further noted that VA 
medical records showed treatment for a low back condition 
since 1994, fifteen years after active-duty service.  The 
veteran was given notice of the denial of benefits and of his 
appellate rights, but he did not appeal the rating decision.  
As such, the rating decision became final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

In March 2003, the veteran requested that his claim of 
entitlement to service connection for a low back condition be 
reopened.  Despite the finality of a prior adverse decision, 
a claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  For claims filed after 
August 2001, such as the claims here on appeal, "new and 
material evidence" is defined as evidence not previously 
submitted to agency decisionmakers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  With 
these considerations in mind, the Board must determine if the 
veteran's claims of entitlement to service connection may be 
reopened.  In reviewing the evidence, the credibility of new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

As noted above, the June 2004 VCAA notice informed the 
veteran of what constituted new and material evidence for his 
claim.  Based on the May 1996 rating decision, the veteran 
was advised to submit evidence demonstrating a chronic 
condition of a low back condition in service and that the 
current condition was due to such condition in service.  

At the time of the 1996 rating decision, the evidence of 
record included the veteran's service medical records, VA 
clinical records from 1994 to 1996 citing chronic back pain 
and the veteran's report of 15 years of back pain in a 
November 1995 consultation, a VA audiological citing a 
history of back pain, and a general VA examination noting 
back pain not related to service.   

Evidence obtained since the 1996 rating decision numerous 
statements from the veteran, a statement from his 
representative, duplicates of VA medical records that were 
submitted before the 1996 rating decision, and additional VA 
medical records from February 2001 to March 2003 documenting 
a current diagnosis of back pain.   

The Board carefully considered all evidence of record in an 
effort to determine if the veteran's claim of entitlement to 
service connection for a low back condition could be 
reopened.  The statement from the veteran's representative, 
current treatment records and testimony of the veteran are 
certainly new in that they were not previously before VA 
decision-makers.  The evidence, however, is not material 
because it does not establish that the injury began in 
service or was cause by some event or experience in service.  
As such, the Board finds that the evidence is not new and 
material and the claim of entitlement to service connection 
for a low back condition is not reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).








ORDER

New and material evidence not having been obtained, the 
application to reopen the claim for service connection for 
service connection for a low back condition is denied.

Service connection for residuals of a cold injury of the feet 
is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


